Order, Family Court, Bronx County (Gayle R Roberts, J.), entered on or about January 9, 2013, insofar as it found, after a fact-finding hearing, that respondent neglected the subject children, unanimously affirmed, without costs.
Family Court’s neglect finding against respondent based on his infliction of excessive corporal punishment on the children is supported by a preponderance of the evidence (see Matter of Deivi R. [Marcos R.], 68 AD3d 498 [1st Dept 2009]). The children’s out-of-court statements that respondent had a history of violence against them, including one child’s account of respondent’s punching him in the face and leaving scratches on his back, were cross-corroborated by the others’ statements, by their statements to petitioner agency’s caseworkers, and by a caseworker’s observations of the scratches on the child who said he was punched and scratched (see Matter of Tiara G. [Cheryl R.], 102 AD3d 611 [1st Dept 2013], lv denied 21 NY3d 855 [2013]).
Since respondent never moved to dismiss the petitions against him pursuant to Family Court Act § 1051 (c), his argument that Family Court should have dismissed them is not preserved for our review. In any event, there is no basis for dismissing the petitions.
Concur — Acosta, J.E, Renwick, Moskowitz, Freedman and Feinman, JJ.